United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S, Appellant
and
DEPARTMENT OF THE NAVY,
WASHINGTON NAVY YARD, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0437
Issued: July 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 18, 2019 appellant filed a timely appeal from a November 7, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1
The Board notes that, following the November 7, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left ankle sprain
causally related to the accepted August 14, 2019 employment incident.
FACTUAL HISTORY
On August 26, 2019 appellant, then a 48-year-old financial management analyst, filed a
traumatic injury claim (Form CA-1) alleging that on August 14, 2019 she scarred her left elbow
and right knee and twisted her left ankle and foot while in the performance of duty. She explained
that she was walking down the ramp of the parking garage when she stepped on a rock with her
left foot and lost her balance. Appellant indicated that she tried to catch herself as she fell forward
by putting her weight on her right leg. She stopped work the same day.
In an August 14, 2019 medical report, Dr. Jericho Mel de Mata, an osteopath Boardcertified in emergency medicine, diagnosed an ankle injury and sprain and left foot pain. He noted
that an x-ray of appellant’s foot did not show any broken bones in her foot or ankle. Dr. de Mata’s
treatment instructions explained that an ankle sprain can occur when you twist your ankle and the
ligaments that support the ankle are stretched and torn. In a medical note of even date, he advised
that appellant could return to work on August 17, 2019.
Dr. Leena Kosandal, Board-certified in family medicine, evaluated appellant for left ankle
joint pain and left foot pain on August 20, 2019. She ordered a magnetic resonance imaging (MRI)
scan of appellant’s left ankle and foot for further evaluation. In a medical note of even date,
Dr. Kosandal advised that appellant would be unable to work until August 23, 2019.
In an August 21, 2019 statement, appellant explained that on August 17, 20193 she stepped
on a rock while walking in the parking garage and lost her balance. She fell forward and put her
weight on her right leg in order to catch herself. Appellant explained that after the incident she
went into the office and noticed her left foot and ankle were swollen when she sat down and
removed her shoe. She further indicated that two of her coworkers recommended she go to the
base physician and gave her ice to put on her foot. Appellant then e-mailed her supervisors before
going to the physician’s office on the base. Upon learning that there were no physicians on call in
the office, appellant went to an urgent care office.
In an August 28, 2019 medical report, Dr. Mychelle Shegog, a Board-certified orthopedic
surgeon, indicated that appellant presented with an ankle injury. She noted an August 14, 2019
date of injury, prescribed a controlled ankle motion (CAM) walker boot and referred her to
physical therapy. Additionally, Dr. Shegog placed appellant on modified duty from August 28 to
October 20, 2019.

3

The Board notes that appellant’s statement indicated the date of injury was August 17, 2019, but this appears to
be a typographical error as she and her supervisor indicated August 14, 2019 as the date of injury on appellant’s Form
CA-1.

2

Dr. Shegog opined in a September 9, 2019 medical note that appellant was totally disabled
and recommended that she work from home until October 3, 2019.
In a September 25, 2019 work capacity evaluation (Form OWCP-5c), Dr. Shegog checked
a box marked “No” to indicate her belief that appellant was incapable of performing her usual job
without restrictions and explained that she was unable to stand. She advised that appellant could
work for eight hours a day while seated until October 21, 2019. In an attending physician’s report
(Form CA-20) of even date, Dr. Shegog diagnosed a left ankle sprain and checked a box marked
“Yes” to indicate her belief that appellant’s injury was caused or aggravated by her employment
activity. She reasoned that appellant had no pain prior to her fall. In an October 3, 2019 work
status report, Dr. Shegog placed appellant on modified duty at work and home through
November 17, 2019.
In a development letter dated October 3, 2019, OWCP informed appellant that her claim
initially appeared to be a minor injury that resulted in minimal or no lost time from work and that
continuation of pay was not controverted by the employing establishment, and thus, limited
expenses had therefore been authorized. However, a formal decision was now required. OWCP
advised appellant of the type of factual and medical evidence required to establish her traumatic
injury claim and asked her to complete a questionnaire and provide further details regarding the
circumstances of the claimed August 14, 2019 employment incident. It also requested a narrative
medical report from her physician which provided the physician’s rationalized medical explanation
as to how the alleged employment incident caused her diagnosed condition.
In a separate development letter of even date, OWCP requested that the employing
establishment provide additional information regarding appellant’s traumatic injury claim,
including information concerning the parking garage where she was injured. It afforded both
parties 30 days to respond.
In response, appellant submitted an August 14, 2019 diagnostic report in which
Dr. Timothy Chen, a Board-certified diagnostic radiologist, performed an x-ray of appellant’s left
foot and found no acute osseous abnormality.
In an August 22, 2019 diagnostic report, Dr. Zachary Fisher, a Board-certified diagnostic
radiologist, evaluated a left foot MRI scan and found very mild degenerative changes at the fifth
tarsometatarsal joint.
Dr. Charles Hollcraft, a Board-certified diagnostic radiologist, evaluated a left ankle MRI
scan in an August 26, 2019 diagnostic report. He recorded impressions of distal Achilles
tendinopathy and slight partial interstitial tearing along with mild retrocalcaneal bursitis, mild
tendinopathy of the peroneus longus tendon, mild degenerative changes, as well as a poorly
defined anterior talofibular ligament which may be the consequence of an old sprain.
In progress notes dated September 23 and October 1, 2019, Rochelle Cordon, a physical
therapy assistant, and Renee Archer, a physical therapist, provided progress notes for appellant’s
treatment for an ankle sprain, respectively.
In response to OWCP’s questionnaire, C.D., appellant’s supervisor, provided an October 9,
2019 statement in which he agreed that appellant was injured while in the employing
3

establishment’s parking garage and provided additional information concerning her use of the
parking garage.
In an October 10, 2019 statement in response to OWCP’s questionnaire, appellant
described her initial actions immediately after the claimed August 14, 2019 employment incident.
She indicated that she experienced pain and swelling after her injury and that she had no prior
injury or similar symptoms prior to the employment incident.
The employing establishment controverted appellant’s traumatic injury claim in a letter
dated October 22, 2019, contending that her claim should be denied because she had not
established fact of injury. In a separate letter dated October 31, 2019, the employing establishment
controverted her claim.
By decision dated November 7, 2019, OWCP denied appellant’s traumatic injury claim
finding that the evidence of record failed to establish that her diagnosed condition was causally
related to the accepted August 14, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7 First,
the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.9

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

4

To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.10 The opinion of the physician
must be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left ankle
sprain causally related to the accepted August 14, 2019 employment incident.
On August 14, 2019 Dr. de Mata diagnosed an ankle injury and sprain and left foot pain.
The Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.12 Without
explaining how appellant’s stepping on a rock caused or contributed to her injury, Dr. Mata’s
medical report is insufficient to establish appellant’s burden of proof.
Dr. Shegog’s September 25, 2019 Form CA-20, contained a diagnosis of left ankle sprain.
She checked a box marked “Yes” to indicate her belief that appellant’s injury was caused or
aggravated by her employment activity and explained that appellant had no left ankle pain prior to
her fall. The Board has held that a physician’s opinion on causal relationship which consists of
checking “Yes” to a form question, without explanation or rationale is of diminished probative
value and is insufficient to establish a claim.13 Additionally, an opinion that a condition is causally
related to an employment injury because the employee was asymptomatic before the injury, but
symptomatic after it is insufficient, without supporting rationale, to establish causal relationship.14
For these reasons, Dr. Shegog’s Form CA-20 is insufficient to meet appellant’s burden of proof.
In Dr. Shegog’s August 28, 2019 medical report, she noted that appellant presented with
an ankle injury and listed April 14, 2019 as the date of injury. She provided work restrictions,
prescribed a CAM boot and referred appellant to physical therapy. The Board has held that a
medical report is of no probative value if it does not provide a firm diagnosis of a particular medical
condition.15 The Board has also held that the term “injury” does not constitute a firm diagnosis.16

10

K.V., Docket No. 18-0723 (issued November 9, 2018).

11

I.J., 59 ECAB 408 (2008).

12

R.Z., Docket No. 19-0408 (issued June 26 2019); P.S., Docket No. 18-1222 (issued January 8, 2019).

13
See J.R., Docket No. 18-1679 (issued May 6, 2019); M.C., Docket No. 18-0361 (issued August 15, 2018);
Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).
14

M.B., Docket No. 19-0840 (issued October 2, 2019); John F. Glynn, 53 ECAB 562 (2002).

15

See A.R., Docket No. 19-1560 (issued March 2, 2020).

16

T.M., Docket No. 19-1283 (issued December 2, 2019).

5

Further, Dr. Shegog does not offer an opinion regarding the cause of appellant’s condition.17 For
these reasons, her August 28, 2019 medical report is insufficient to meet appellant’s burden of
proof.
Dr. Shegog’s remaining medical evidence consists of reports dated September 9 and
October 3, 2019 and a September 25, 2019 Form OWCP-5c in which she recommended that
appellant remain on limited duty through November 17, 2019. However, she provided no opinion
on causal relationship. Likewise, in an August 20, 2019 medical report, Dr. Kosandal found that
appellant was unable to work until August 23, 2019, but provided no opinion on the cause of her
condition. As noted above, the Board has held that medical evidence lacking a firm diagnosis and
a rationalized medical opinion regarding causal relationship is of no probative value.18 For this
reason, Dr. Shegog’s remaining medical evidence and Dr. Kosandal’s August 20, 2019 report are
also insufficient to meet appellant’s burden of proof.
Appellant submitted diagnostic reports dated from August 14 to 26, 2019. However,
diagnostic studies, standing alone, lack probative value to the issue of causal relationship as they
do not address whether the employment incident caused the diagnosed condition.19 For this reason,
the diagnostic reports are insufficient to meet appellant’s burden of proof.
The evidence also consists of progress notes from Rochelle Cordon, a physical therapy
assistant, and Renee Archer, a physical therapist. Certain healthcare providers such as physical
therapists, nurses, physician assistants, and social workers are not considered physicians as defined
under FECA.20 Consequently, their medical findings and/or opinions will not suffice for purposes
of establishing entitlement to FECA benefits.
As appellant has not submitted rationalized medical evidence establishing that she
sustained a left ankle sprain causally related to the accepted August 14, 2019 employment incident,
the Board finds that she has not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

17

Supra note 12.

18

P.C., Docket No. 18-0167 (issued May 7, 2019).

19

M.L., Docket No. 18-0153 (issued January 22, 2020); see J.S., Docket No. 17-1039 (issued October 6, 2017).

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); L.F., supra
note 18 (a physical therapist is not considered a physician as defined under FECA).
20

6

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left ankle
sprain causally related to the accepted August 14, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the November 7, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 14, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

